Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites the limitation "the transport characteristics provided from an external device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the transport characteristics provided from a management device".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the transport characteristics provided from the transport object".  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the transport characteristics provided from the input device".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 11-13, 15, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purwin et al. (US 2017/0083020 A1).
As to claims 1, 25-26, Purwin teaches an unmanned transport vehicle comprising:	 a vehicle body (a line that connects reference numeral 20 and a vehicle body is illustrated in F.1) combinable with a transport object (30, F.1);	 a moving mechanism (120, Figs.4-5) configured to cause the vehicle body to be moved; and	 an operation control device (570, Figs.6-7) configured to control an operation of the moving mechanism, wherein the operation control device comprises:	 a pseudo-reference position setter (810, 820, 840, F.24) configured to set a pseudo-reference position (102, F.1) serving as an operation reference position of a combination structure of the vehicle body and the transport object to be different from a vehicle body reference position (103, F.9) that is an operation reference position of the vehicle body;	 a path acquirer configured to acquire (Management module 15 is responsible, in particular embodiments, for planning the paths mobile drive units 20 take when moving within workspace 70 and for allocating  – [38]w.r.t. For the purposes of this description and the claims that follow, communication between management module 15 and a particular mobile drive unit 20 may represent communication between components of a particular mobile drive unit 20. – [29]) a movement path from a current position of the combination structure to a target position (Route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. In response to receiving a route request, route planning module 94 generates a path to one or more destinations identified in the route request. – [46]);	 an operation command generator configured to determine an operation of the combination structure that is configured to move along the movement path acquired by the path acquirer based on the pseudo-reference position and generate an operation command related to a vehicle body operation that implements the determined operation of the combination structure (830, 850, 860, 870, F.24); and	 a driving controller configured to cause the moving mechanism to be driven based on the operation command (880, F.24).
As to claim 2, Purwin teaches the unmanned transport vehicle according to claim 1, wherein the operation command generator is configured to: obtain a combination structure operation related to the operation of the combination structure that is configured to move along the movement path acquired by the path acquirer based on the pseudo-reference position; and convert the combination structure operation into the vehicle body operation to generate the operation command (determining, based on the information about the payload, a deviation of the payload from a payload equilibrium state in which moments acting on  – claim 16 at page 17, left column).
As to claim 3, Purwin teaches the unmanned transport vehicle according to claim 1, wherein the operation command generator is configured to acquire the operation of the combination structure based on transport characteristics of the combination structure (820, F.24).
As to claim 8, Purwin teaches the unmanned transport vehicle according to claim 1, further comprising: a combiner configured to couple the vehicle body with the transport object and fix a relative positional relationship between the vehicle body and the transport object (530, Figs. 6-7).
As to claim 11, Purwin teaches the unmanned transport vehicle according to claim 8, wherein the combiner comprises: a connector configured to connect the vehicle body and the transport object (530, F.6); and a posture fixer configured to fix a posture relationship between the vehicle body and the transport object (item 18, page 17).
As to claim 12, Purwin teaches the unmanned transport vehicle according to claim 1, further comprising: a recognizer configured to recognize transport characteristics ([102]) of the transport object.
As to claim 13, Purwin teaches the unmanned transport vehicle according to claim 12, wherein the transport characteristics include combination information about a combination with the vehicle body ([102] w.r.t. equilibrium position).
As to claim 15, Purwin teaches the unmanned transport vehicle according to claim 12, wherein the transport characteristics include pseudo-reference position information about the pseudo-reference position ([102] w.r.t. deviation from equilibrium position of the center of gravity).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purwin as applied to claim 8 above, and further in view of Mountz et al. (US 2006/0210382 A1).
As to claim 9, Purwin teaches the unmanned transport vehicle according to claim 8, wherein the combiner comprises: a lift plate provided on the vehicle body and configured to lift the transport object (530, F.6); and a lift mechanism (130, Figs. 4-5) configured to cause the lift plate to be lifted and lowered, and the lift plate is provided on a bottom of the transport object, 
As to claim 10, Purwin teaches the unmanned transport vehicle according to claim 8.	However, “wherein the combiner comprises a concave part or a convex part fittable to the transport object” may not be explicitly disclosed.	In a related invention, Mountz teaches wherein the combiner comprises a concave part or a convex part fittable to the transport object (e.g. 440, F.5A)..

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purwin as applied to claim 12 above, and further in view of Wise (US 2017/0291315 A1).
As to claim 14, Purwin teaches the unmanned transport vehicle according to claim 12.	However, “wherein the transport characteristics include dimension information about dimensions of the transport object” may not be explicitly disclosed.	In a related invention, wherein the transport characteristics include dimension information about dimensions of the transport object (compute an estimated center of mass using a camera or depth camera by measuring a height of an object – [74]).	It would have been obvious to incorporate the teachings of into the system of Purvwin as described. The motivation being to better determine a center of mass. 

Allowable Subject Matter
Claims 4-7, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        



/JONATHAN M DAGER/Primary Examiner, Art Unit 3663